DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 06/10/2022 is acknowledged.  Claims 1, 9, 17, and 21 have been amended.  Claims 1-21 are pending in the application.  Applicant’s amendments to the claims have overcome the objection previously set forth in the Final Office Action mailed 01/10/2022.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9, 13, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemrle et al. EP 2778406.
Regarding claims 1 and 9 (identical except for the presence of the electric generator system in claim 9 and not 1), Hemrle discloses:
A pumped heat energy storage ("PHES") system 20 comprising: 
a first reversible turbomachine 25 [0029]; 
a second reversible turbomachine 26 [0029]; 
a hot-side heat exchanger ("HHX") 21; 
a cold-side heat exchanger ("CHX") 24; 
a recuperator heat exchanger ("RHX") 22; and 
an electric generator system (see Fig. 1, unlabeled generator connected to turbomachines 25 and 26) for generating electricity, 
wherein the PHES system 20 is configured to operate in a Brayton cycle in a charge mode (see Fig. 1, filled-in arrows, and Fig. 2) and in a discharge mode (see Fig. 1, unfilled arrows, and Fig. 4), 
wherein, during charge mode, the first reversible turbomachine 25 acts as a compressor 25’, the second reversible turbomachine 26 acts as a turbine 26’, and a working fluid circulates through, in sequence, the first reversible turbomachine 25 acting as a compressor 25’, the HHX 21, the RHX 22, the second reversible turbomachine 26 acting as a turbine 26’, the CHX 24, the RHX 22, and returning to the first reversible turbomachine 25 acting as a compressor 25’ (see Fig. 1, filled-in arrows, Fig. 2, and paras. [0022-0024]), and 
wherein during discharge mode, the first reversible turbomachine 25 acts as a turbine 25”, the second reversible turbomachine 26 acts as a compressor 26”, and the working fluid circulates through, in sequence, the first reversible turbomachine 25 acting as a turbine 25”, the RHX 22, the CHX 24, the second reversible turbomachine 26 acting as a compressor 26”, the RHX 22, the HHX 21, and returning to the first reversible turbomachine 25 acting as a turbine 25” (see Fig. 1, unfilled arrows, Fig. 4, and paras. [0025-0026]).

Regarding claims 5 and 13, Hemrle discloses:
a heat rejection device 29 in thermal contact with the working fluid (see Figs. 1 and 4).

Regarding claim 17, Hemrle discloses:
A method comprising: 
operating a first reversible turbomachine 25 as a compressor 25’ [0029]; 
circulating a working fluid, in a Brayton cycle, from the first reversible turbomachine 25 acting as a compressor 25’ to, in sequence, a hot-side heat exchanger ("HHX") 21, a recuperator heat exchanger ("RHX") 22, a second turbomachine 26 acting as a turbine 26’, a cold-side heat exchanger ("CHX") 24, the RHX 22, and returning to the first reversible turbomachine 25 acting as a compressor 25’ (see Fig. 1, filled-in arrows, Fig. 2, and paras. [0022-0024]); 
operating the first reversible turbomachine 25 as a turbine 25” [0029]; and 
circulating the working fluid, in a Brayton cycle, from the first reversible turbomachine 25 acting as a turbine 25” to, in sequence, the RHX 22, the CHX 24, a third turbomachine 26 acting as a compressor 26”, the RHX 22, the HHX 21, and returning to the first reversible turbomachine 25 acting as a turbine 25” (see Fig. 1, unfilled arrows, Fig. 4, and paras. [0025-0026]).

Regarding claims 18-20, Hemrle discloses:
wherein the second turbomachine 26 is a reversible turbomachine [0029].
wherein the third turbomachine 26 is a reversible turbomachine [0029].
wherein the second turbomachine and the third turbomachine are the same reversible turbomachine 26 [0029].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemrle et al. EP 2778406 in view of Berlin, Jr. et al. US 2013/0192216.
Regarding claims 2-4 and 10-12, Hemrle is silent regarding:
wherein the first reversible turbomachine comprises symmetric rotor blades.
wherein the first reversible turbomachine comprises symmetric stator blades.
wherein the first reversible turbomachine comprises: symmetric rotor blades; and symmetric stator blades.
Berlin teaches:
wherein the first reversible turbomachine comprises symmetric rotor blades.
wherein the first reversible turbomachine comprises symmetric stator blades.
wherein the first reversible turbomachine comprises: symmetric rotor blades; and symmetric stator blades (“For such a reversible turbine to work efficiently, the airfoil shape of the turbine blades 1442 could be symmetrical with regard to the left (low pressure) or right (high pressure) side. Relatively thin airfoils can be made symmetrical to right and left leading edges owing to their low mass.” [0250] turbine blades include both rotor and stator blades [0067]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Hemrle with that of Berlin for the advantage of enabling the reversible turbines to work efficiently (Berlin [0250]).

Claim(s) 6-8, 14-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemrle et al. EP 2778406 in view of Larochelle et al. US 2018/0179916.
Regarding claims 6-7 and 14-15, Hemrle discloses:
a cold-side thermal storage ("CTS") medium circulating through the CHX 24.
a hot-side thermal storage ("HTS") medium circulating through the HHX 21.

Hemrle is silent regarding:
a heat rejection device in thermal contact with the CTS medium.
a heat rejection device in thermal contact with the HTS medium.
Larochelle teaches (see Fig. 16):
a heat rejection device 55 in thermal contact with the CTS medium 22.
a heat rejection device 56 in thermal contact with the HTS medium 21.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Hemrle with that of Larochelle for the advantages of rejecting waste heat to the environment when a storage tank is at a higher temperature than desired, to cool the thermal storage media from the temperature used in the discharge cycle to the temperature used in the charge cycle, and to enable the storage media to be cooled at an arbitrarily slow rate (Larochelle [0100] [0128]).

Regarding claims 8 and 16, Hemrle is silent regarding:
a working fluid storage tank configured to accept and store working fluid from a high-pressure side of the PHES system, and further configured to release working fluid from the working fluid storage tank into a low-pressure side of the PHES system.
Larochelle teaches (see Fig. 27):
a working fluid storage tank 44 configured to accept and store working fluid from a high-pressure side of the PHES system, and further configured to release working fluid from the working fluid storage tank into a low-pressure side of the PHES system [0177].
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to combine the teachings of Hemrle with that of Larochelle for the advantages of providing pressure regulation so as to enable power control and stabilization of runaway, through adjustment of the amount of circulating working fluid in accordance with system requirements, as well as to reduce cost and/or parasitic energy consumption (Larochelle [0173] [0176]).

Regarding claim 21, Hemrle discloses:
a discharge heat exchanger system for selective discharge of heat, the discharge heat exchanger system including a discharge heat exchanger ("DHX") 29 and a valve assembly, the valve assembly operable to selectively communicate working fluid through the discharge heat exchanger (air cooler 29 is bypassed in charge mode by means of valves [0026] [0029] Figs. 1, 2, 4), wherein, during the discharge mode, the discharge heat exchanger system is configured to selectively communicate working fluid from the RHX 22 through the DHX 29 and the CHX 24 via the valve assembly (see Fig. 1, unfilled arrows, Fig. 4, and paras. [0025-0026]).

	Hemrle is silent regarding:
working fluid flowing from the RHX through the DHX and onto the CHX, in sequence, during the discharge mode (Hemrle discloses DHX 29 downstream of CHX 24) (air cooler/DHX 29 is necessary to dissipate losses resulting in excess heat due to irreversibility in the system in order to close the thermodynamic discharging cycle, and this cooling is carried out before the working fluid enters the discharge compressor 26” [0026]).
Larochelle teaches (see Fig. 33):
working fluid flowing from the RHX 105 through the DHX 150 and onto the CHX 104, in sequence, during the discharge mode (excess heat due to inefficiencies in the system must be removed to close the thermodynamic cycle [0003], and this is done by rejecting heat from the working fluid in the discharge mode via radiator/DHX 39 upstream of the RHX 5 as shown in Fig. 14, or via cooling heat exchanger/DHX 150 downstream of RHX 105 and upstream of CHX 104 as shown in Fig. 33--that is, in order to dissipate excess heat remaining in the working fluid after expansion, the DHX can be arranged either 1) downstream of the CHX as shown in Hemrle, 2) upstream of the RHX as shown in Larochelle Fig. 14, or 3) downstream of the RHX and upstream of the CHX as shown in Larochelle Fig. 33 to the same predictable effect of dissipating excess heat due to irreversibility/inefficiency in the system so as to close the thermodynamic cycle).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to configure the system of Hemrle to have the DHX downstream of the RHX and upstream of the CHX as shown in Larochelle Fig. 33 such that working fluid flows from the RHX through the DHX and onto the CHX, in sequence, during the discharge mode, to achieve the same predictable result of dissipating excess heat due to irreversibility/inefficiency in the system so as to close the thermodynamic cycle, since it has been held that choosing from a finite number of identified, predictable solutions with a reasonable expectation of success would have been "obvious to try" and therefore was an obvious extension of prior art teachings (KSR).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art disclose various pumped heat energy storage systems and methods.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        07/05/2022